423 F.2d 714
In the Matter of Richard A. CARLSON, Bankrupt.CALIFORNIA STATE BOARD OF EQUALIZATION, Petitioner and Appellant,v.Richard A. CARLSON, Respondent and Appellee.
No. 23580.
United States Court of Appeals, Ninth Circuit.
February 9, 1970.

Neal G. Gobar, Deputy Atty. Gen. (argued), Phillip W. Marking, Deputy Atty. Gen., Thomas C. Lynch, Atty. Gen., of California, Los Angeles, Cal., for appellant.
Andrew F. Leoni (argued), of Slate & Leoni, Los Angeles, Cal., for appellee.
Before BROWNING, ELY and CARTER, Circuit Judges.
PER CURIAM:


1
The only substantial question presented is whether the proviso in section 17a (1) of the Bankruptcy Act, 11 U.S.C. § 35(a), preserves a pre-bankruptcy tax lien as to assets acquired after bankruptcy. The three district courts which have considered this question have answered it in the negative. In re Carlson, 292 F. Supp. 778 (C.D.Calif.1968); In re Braund, 289 F. Supp. 604 (C.D. Calif.1968); United States v. Sanabria (N.D.Ill., June 21, 1968) (Unreported) (Appeal pending in the Court of Appeals for the Seventh Circuit, No. 17,145). See also Marsh, Triumph or Tragedy? The Bankruptcy Amendments of 1966, 42 Wash.L.Rev. 681 (1967); Note, 14 Vill. L.Rev. 323, 326 (1969).


2
There are substantial arguments on both sides, but we have concluded that on balance the result reached in these decisions is the better one.


3
Affirmed.